Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-12, 15-24 are pending.
	Applicant rolled claims 3-4 and 13-14 now canceled into claims 1 and 12 respectively. Claims 21-24 are new.
	Per applicant’s request in the amendment filed 24 September 2021, attempts were made by the examiner twice to contact Applicant before this final Office action. However no response was received. 
Response to Arguments
Applicant's arguments filed 24 September 2021 regarding claims 1, 12, 16 have been fully considered but they are not persuasive. Applicant merely rolled claims 3-4 and 13-14 into claims 1, 12 respectively and argues “Sharma paragraph 0057 and Sharma in general does not teach or suggest any type of inclusion based on analysis by a rule of a keyword associated with an entity in a query”.
In response the examiner is not persuaded and points out both paragraphs 0056 and 0057 of Sharma were cited in the previous Office Action as supporting the claimed limitations, not paragraph 0057 alone. 
[0056] “Based on identification of the intent 110 for the query 104, the intent identifier 102 may generate an intent model 124 associated with the particular domain model 118.  The intent model 124 may be generated in a domain specific language representation which may be described as a custom designed language with defined syntax, semantics, and grammar rules, applied to a particular domain to serve an intended purpose.  The domain specific language representation of the intent model 124 (denoted "intent domain specific language representation 126") may be forwarded to a bot mapper 128”.
Thus the examiner maintains Sharma teaches inclusion of a keyword associated with an entity in a query based on analysis by a rule.
Applicant presents no specific arguments regarding other claims. For all the reasons discussed above rejection of claims 1, 2, 5-12, 15-20 is maintained using the references of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-12, 15-20, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al (US 9,336,211) of record, provided by the applicant, further in view of Sharma et al (US 20180173808) of record, further in view of Roulland et al (US 20110225155) of record.
. Regarding claim 1, Bousquet substantially discloses an apparatus comprising: a processor; and a computer readable medium on which is stored machine readable instructions that cause the processor to:
identify, based on analysis of at least one query feature associated with a query context of a query, and at least one entity feature associated with an entity context of each entity of a plurality of entities, a reduced number of entities that match the query from the plurality of entities (see at least col.24 line 10- col.26 line 9, Figure 7); wherein the at least one query 
Bousquet does not specifically show but Sharna teaches, 
specify, based on analysis by a rule (see at least Sharma [0056] defined syntax, semantics and grammar rules), inclusion, with respect to each entity of the plurality of entities, of the at least one keyword associated with each entity of the plurality of entities, Sharma [0057]: the parameterized bot chain 134 may be described as a specific set of bots that when executed in a defined sequence serve an intended purpose e.g., generating a result set for a particular query, the bot mapper 128 may identify the bots 130 based on a temporal chaining feasibility analysis that uses the temporal logic ascertained by the domain binder 116), based on utilization of the at least one keyword associated with each entity of the plurality of entities in queries associated with each entity of the plurality of entities (see at least Sharma [0057]: bots that fulfill a matching criteria such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Sharma while implementing the apparatus of Bousquet in order to systematically map queries to appropriate entities.
Bousquet further teaches:
perform, based on analysis of at least one further query feature associated with the query context of the query and at least one further  entity feature associated with the entity context of the reduced number of entities, further matching analysis of the query to the reduced number of entities (see at least col. 1 lines 44-52 note the claimed further query is met by the additional search related to the entity, the claimed further entity feature is met by the selected option to perform additional search on the entity);
link, based on analysis of results of the further matching analysis by a linking model, the query to at least one entity of the reduced number of entities to generate at least one query and entity pair (see at least col.24 line 10- col.26 line 9, Figure 7);

 search, based on the selected entity, a linked plurality of queries and entities that include the query linked to the at least one entity of the reduced number of entities (see at least col.4 lines 5-47, Figure 4 blocks 400, 405, 410, col.22 lines 1-54); and
generate, based on the search of the linked plurality of queries and entities, search results that include a set of queries from a linked plurality of queries that is associated with the selected entity (see at least Figure 5 blocks 500, 505, 510 col.22 line 55- col.23 line 46),
The difference is Bousquet/Sharma does not specifically show the features recited in claim 1 as “if available” in the following sentences.
“link, for each entity of the at least one query and entity pair, a parent entity, if available, to a child entity’; and
“wherein the search results include the parent entity, if available, linked to the child entity for each entity of the at least one query and entity pair’.
However it is well known in the art as shown by Roulland to link entities by parent/child relationship to allow users to navigate and refine a query (see at least 0018),


Regarding claim 2, Bousquet/Sharma/Roulland does not specifically show the apparatus according to claim 1, wherein the set of queries includes a specified number of queries that are associated with the selected entity.
However as written the specified number is not required to be based on any criteria, thus reads on the reduced mapping taught by Bousquet (see at least col.28 lines 31-38). Note also users’ requirements vary and processing resources are not limitless thus it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to specify any number of queries that are associated with the selected entity depending on users’ requirements and/or resources capacity.

Regarding claim 5, Bousquet/Sharma/Roulland further teaches the apparatus according to claim 1, wherein the at least one further query 

Regarding claim 7, Bousquet/Sharma/Roulland teaches the apparatus according to claim 1, wherein the instructions to link, based on analysis of results of the further matching analysis by the linking model, the query to at least one entity of the reduced number of entities to generate the at least one query and entity pair further cause the processor to:
analyze, based on the analysis of the results of the further matching analysis by the linking model that includes a tree model, the query with respect to the reduced number of entities (see at least Roulland [0009]); and 


Regarding claim 8, Bousquet/Sharma/Roulland teaches the apparatus according to claim 7, wherein the instructions to generate, based on the analysis of the query with respect to the reduced number of entities, the indication of linking of the query to the entity of the reduced number of entities, or the indication of non-linking of the query to the entity of the reduced number of entities further cause the processor to:
determine, based on the tree model, a score for each query and entity pair of the at least one query and entity pair (see at least Bousquet col.21 lines 5-11);
based on a determination that the score is greater than or equal to a specified threshold, generate, for an associated query and entity pair, the indication of linking of the query to the entity of the reduced number of entities (see at least Bousquet col.18, lines 52-67, col.21 lines 52-67); and


Regarding claim 9, Bousquet/Sharma/Roulland teaches the apparatus according to claim 7, wherein the instructions to generate, based on the analysis of the query with respect to the reduced number of entities, the indication of linking of the query to the entity of the reduced number of entities, or the indication of non-linking of the query to the entity of the reduced number of entities further cause the processor to:
determine, based on the tree model, a score for each query and entity pair of the at least one query and entity pair (see at least Roulland [0104]); and
modify, for each query and entity pair of the at least one query and entity pair, the score based on an ambiguity score of the entity of an associated query and entity pair (see at least Roulland [0113}).

Regarding claim 10, Bousquet/Sharma/Roulland teaches the apparatus according to claim 7, wherein the instructions to generate, based 
identify, for the tree model, a rule to analyze each query and entity pair of the at least one query and entity pair (see at least Roulland [01 14);
generate, based on the identified rule for each query and entity pair of the at least one query and entity pair, a score for each query and entity pair of the at least one query and entity pair (See at least Roulland [0122)).

Regarding claim 11, Bousquet/Sharma/Roulland does not specifically show the apparatus according to claim 7, wherein the instructions further cause the processor to:
determine, for each query and entity pair of the at least one query and entity pair, whether a clicked Uniform Resource Locator (URL) for the query includes entities that are not similar to the entity of the associated query and entity pair;
 based on a determination, for each query and entity pair of the at least one query and entity pair, that the clicked URL for the query includes entities that are not similar to the entity of the associated query and entity 
based on a determination, for each query and entity pair of the at least one query and entity pair, that the clicked URL for the query includes the entity of the associated query and entity pair, generate an indication of a positive label for the entity of the associated query and entity pair; and
utilize, based on the tree model and for each query and entity pair of the at least one query and entity pair, the negative label or the positive label for the entity of the associated query and entity pair, to determine a score for each query and entity pair of the at least one query and entity pair.
However Bousquet/Sharma/Roulland clearly teaches information from previous search sessions can be used for adjusting the score of the terms according to the frequency of the selections made by other users in the past (see at least Roulland [0108]). Furthermore Bousquet/Sharma/Roulland suggests the claimed clicked URL since the system performs searching over the Internet (see at least Roulland [0041]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features while implementing the apparatus of 

Claim 12 essentially recites the limitations of claim 1 in form of method, with the added limitations of a URL associated with entity context of the reduced number of entities thus is rejected for the same reasons discussed in claim 1 above. Furthermore Bousquet/Sharma/Roulland clearly teaches or suggests the claimed URL since the method operates in the context of the Internet (see at least Roulland [0041]).

Claim 15 essentially recites the limitations of claim 7 in form of method, thus is rejected for the same reasons discussed in claim 7 above.

Claims 16-20 essentially recite the limitations of claims 1, 7, 8, 9, 11 respectively in form of computer program product, thus are rejected for the same reasons discussed in claims 1, 7, 8, 9, 11 above.

Regarding claim 23, Bousquet/Sharma/Roulland further teaches or suggests the computer-implemented method according to claim 12, wherein linking, by the at least one processor, based on analysis of results 

Regarding claim 24, Bousquet/Sharma/Roulland further teaches or suggests the computer-implemented method according to claim 12, wherein linking, by the at least one processor, based on analysis of results of the further matching analysis by the linking model, the query to at least one entity of the reduced number of entities to generate the at least one query and entity pair further comprises determining, by the at least one processor, a weighted similarity aggregate by keywords (see at least Bousquet col.21 lines 21-36).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al (US 9,336,211) of record, provided by the applicant, in view of Sharma et al (US 20180173808) of record, further in view of Roulland et al (US 20110225155) of record, further in view of Schneider (US 5668987) of record. 

However it is common practice to embed queries into nested queries as shown by Schneider (see at least col.2 lines 14-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schneider while implementing the apparatus of Bousquet/Sharma/Roulland in order to facilitate queries refine.

Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al (US 9,336,211) of record, provided by the applicant, in view of Sharma et al (US 20180173808) of record, further in view of Roulland et al (US 20110225155) of record, further in view of Mills et al (US 10902329).

select, based on Artificial General Intelligence (AGD similarity between entity name and the at least one keyword, and probability for an entity given the at least one keyword, the rule.
However the claimed rule selection merely reads on the fact that it is well known in the art as shown by Millis to generate and use machine learning models to learn from data, categorize data, make predictions about data (see at least Mills col.24 line 55- col.25 line 19, Figure 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bousquet/Sharma/Roulland with model selection of Mills in order to benefit from artificial intelligence and accurately associate entities with query terms.  

Regarding claim 22, Bousquet/Sharma/Roulland does not specifically show the apparatus according to claim 1, wherein the instructions further cause the processor to select the rule based on analysis of precision, recall, and FI score. However it is customary in the art to do so as shown . 
 				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
G. Wu et al. “Entity Linking: An Issue to Extract Corresponding Entity with Knowledge Base”, IEEE Access, Digital Object Identifier 10.1109/ACCESS.2017.2787787, Volume 6, 2018, pages 6220-6231.
Hertz et al (US 20190354544) teach systems and techniques for determining relationships and association significance between entities. The systems and techniques automatically identify supply chain relationships between companies based on unstructured text corpora.  The system combines Machine Learning models to identify sentences mentioning supply chain between two companies (evidence), and an aggregation layer to take into account the evidence found and assign a confidence score to the relationship between companies. Recognized 
Haber et al (US 20080010334) teach methods and systems are provided to facilitate the optimization process of existing relational database managers when processing complex queries. Specialized constraining clauses are inserted in or added to SQL queries, which do not affect the semantics of the queries.  This operation causes the RDBMS to partition the query into sub-queries, and to apply a more efficient optimization for each sub-query.  A condition in which the execution time of the modified query substantially exceeds that of the original query may indicate a design flaw in the RDBMS query optimizer. 
Meij et al (US 20160189047) teach entity linking. In one example, a text string is received.  The text string is segmented to obtain a segmentation with a set of one or more segments of the text string.  A set of entities are identified, with respect to the one or more segments, from a plurality of entities as linked to the one or more segments.  The identifying is in accordance with a probabilistic model based on surface form information associated with the plurality of entities. The method and system may further utilize a new contextual relevance model that takes into consideration of the context of the received text string, e.g., the whole 
Cox et al (US 20140337271) teach accessing a representation of a category or item and accessing a set of multiple transactions.  The transactions are processed to identify items found amongst the transactions, and the items are ordered based on an information-gain heuristic.  A depth-first search for a group of best association rules is then conducted using a best-first heuristic and constraints that make the search efficient.  The best rules found during the search can then be displayed to a user, along with accompanying statistics. The user can then select rules that appear to be most relevant, and further analytics can be applied to the selected rules to obtain further information about the information provided by these rules. The rule generation engine learns rules by analyzing features of the data files having the common characteristic 312 and not having the common characteristic 314.  At 322, the stopping criterion is .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 
                                                                                                                                                                                                                                                                                                                                                                       /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        23 November 2021